Title: To George Washington from John Jay, 15 July 1779
From: Jay, John
To: Washington, George


        
          Sir,
          Philadelphia 15th July 1779
        
        I have been honored with your Excellency’s favor of the 9th Inst. with the papers referred to in it—They were immediately committed.
        In a late letter I informed Your Excellency that Peter Wikoff Esqr. had been appointed Cloathier-General; That Gentleman not approving the terms of the appointment has declined it, & Lieut. Colonel Percifer Frazer was yesterday elected.
        Your Excellency will receive herewith enclosed a copy of an Act of Congress of the 13th Inst., for forming Captain McClane’s Company & the dismounted Dragoons of Major Lee’s Corps into a fourth troop

to be added to that Corps. I have the honor to be with the greatest Respect & Esteem Your Excellency’s most Obed. Servt.
      